Citation Nr: 0929943	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from June 1974 to August 1977 
and from August 1982 to May 1987.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  In an unappealed February 1993 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for a right ankle disability; a petition to reopen 
this claim was denied by a rating decision in February 1997, 
and a reopened claim was again denied in March 1997.

2.  In an unappealed October 2000 rating decision, the RO 
denied the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.

3.  Evidence added to record since the RO's March 1997 rating 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim of entitlement to service 
connection for a right ankle disability, nor does it raise a 
reasonable possibility of substantiating the claim.

4.  Evidence added to record since the RO's October 2000 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for bilateral hearing loss, 
nor does it raise a reasonable possibility of substantiating 
the claim.



CONCLUSIONS OF LAW

1.  The March 1997 RO decision that denied the Veteran's 
reopened claim of entitlement to service connection for a 
right ankle disability is final.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  The October 2000 RO decision that denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

3.  New and material evidence has not been received to reopen 
the claim for service connection for a right ankle 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2008).

4.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued a VCAA notice letter, dated in June 2005, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's petitions to reopen his previously denied claims of 
entitlement to service connection, as well as informed the 
appellant of what evidence was required to substantiate his 
claims for service connection.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

The Board also finds that the June 2005 VCAA notification 
letter is compliant with Kent as to the hearing loss claim.  
This letter specifically informed the Veteran as to what 
evidence would be necessary to substantiate the element or 
elements that were required to establish service connection 
that were found insufficient in the previous denial.  The 
Veteran was told to submit evidence pertaining to the reason 
his bilateral hearing loss claim was previously denied, and 
the letter notified the Veteran of the reason for the prior 
final denial (i.e., the element of the service connection 
claim that was deficient).  The June 2005 VCAA notification 
letter was not compliant with Kent as to why his reopened 
claim for service connection for a right ankle disability was 
denied.  Nevertheless, the Veteran was not prejudiced by this 
defect as an April 2006 statement of the case, and December 
2006 supplemental statement of the case, provided the Veteran 
information in this regard.

In addition, a March 2006 VCAA letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, although the notice 
elements required by Dingess/Hartman were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examination.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

As previously indicated, VA opinions and clinical 
examinations with respect to the issues on appeal have been 
obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions and clinical 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The examiners considered all 
of the pertinent evidence of record, to include service 
treatment records and post-service treatment records, and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Hearing loss will be considered to be a "disability" when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in June 2005, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for 
a right ankle disability was initially denied by the RO in a 
February 1993 rating decision.  The rating decision was not 
appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  In 
a February 1997 rating decision, the RO denied the Veteran's 
petition to reopen his previously denied claim of entitlement 
to service connection for a right ankle disability.  That 
decision was not appealed and thus, is final.  See 38 
U.S.C.A. § 7105.  Thereafter, additional evidence was 
received, including relevant service treatment records, and 
the claim was reopened, but denied on the merits, by a rating 
decision in March 1997.  The RO decision was not appealed and 
it is final.  38 U.S.C.A. § 7105.

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was previously denied by the RO in an 
October 2000 rating decision.  That decision was not appealed 
and thus, is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been received to reopen 
the claims.

The March 1997 rating decision denied the Veteran's reopened 
claim of entitlement to service connection for a right ankle 
disability on the basis that the Veteran did not provide any 
evidence of chronic residual disability of the right ankle 
subsequent to his right ankle sprain in May 1975, including 
at his separation examination, nor between periods of 
service; nor was a right ankle disability noted during the 
Veteran's second period of service.  Likewise, the October 
2000 rating decision denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
on the basis that there was no evidence of hearing loss 
during the Veteran's service and that the Veteran did not 
demonstrate that he currently had hearing loss that met the 
requirements of 38 C.F.R. § 3.385.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denials was not of record at 
the time of the final RO decisions.  The Veteran's VA medical 
records and examination reports, as well as his multiple 
statements, are not cumulative and redundant of the evidence 
in the claims file at the time of the last final rating 
decisions.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis for the RO's prior final denials was 
that there was no medical evidence of record demonstrating 
that the Veteran's claimed right ankle disability was 
incurred or aggravated during his military service, and that 
there was no evidence that the Veteran had bilateral hearing 
loss disability for VA purposes, which was incurred or 
aggravated during his military service.   

The evidence of record, submitted by the Veteran during the 
years since the RO's last final rating decisions, refers 
primarily to the evaluation and treatment, i.e., the current 
diagnosis and severity, of his current right ankle disability 
and bilateral hearing loss.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing the 
veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has a right ankle 
disability and bilateral hearing loss.  However, such 
statements must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claims.  In this regard, 
the Board points out that, despite the Veteran's complaints 
related to his right ankle disability and bilateral hearing 
loss, the record remains devoid of any evidence linking the 
etiology, of his right ankle disability and bilateral hearing 
loss to his military service.  Moreover, there is no evidence 
that the Veteran was treated for bilateral hearing loss 
during either period of his military service, and the Veteran 
has not provided any objective, medical evidence indicating 
that the claimed disabilities are related to his military 
service.  Specifically, the Board points out that the July 
2005 VA examiner found that there was no evidence of a 
chronic right ankle disability following his May 1975 sprain, 
until the Veteran injured his ankle in 1997, and that current 
examination revealed a normal right ankle; the VA examiner 
concluded that the Veteran's current right ankle complaints 
were not related to his service.  Likewise, while VA 
audiometric examination in August 2006 demonstrated bilateral 
hearing loss "disability" for VA purposes, per 38 C.F.R. 
§ 3.385, the VA examiner did not find that the Veteran's 
bilateral hearing loss was related to his military service.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must 
be medical evidence linking a current disability, even 
assuming the veteran has one, to his service in the 
military).

Additionally, the Board acknowledges that the Veteran has 
repeatedly asserted that his current right ankle disability 
and bilateral hearing loss began while he was in the 
military.  However, such statements must be considered in the 
context of the record as a whole to determine whether it 
raises a reasonable possibility of substantiating the claims.  
In this regard, the Board points out that there is no medical 
evidence confirming that the Veteran had a chronic right 
ankle disability or bilateral hearing loss during any of his 
military service.  Furthermore, while the Veteran's medical 
records show evidence of treatment for a right ankle sprain 
and bilateral hearing loss since his service, the evidence 
does not demonstrate that the Veteran's current disabilities 
are related to his military service.  As such, the additional 
evidence considered in conjunction with the record as a whole 
does not raise a reasonable possibility of substantiating the 
claims.  In short, these medical records, as well as the 
Veteran's statements, do not demonstrate a causal 
relationship between his service in the military and his 
current claimed disabilities, nor do these records otherwise 
verify the circumstances of his service; to the contrary, the 
medical evidence of record contradicts the Veteran's 
assertions.  See Hickson v. West, 11 Vet. App. 374, 378 
(1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims of entitlement to service 
connection for a right ankle disability and bilateral hearing 
loss has not been received subsequent to the last final RO 
decisions.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  As such, the veteran's 
claims are not reopened.


ORDER

The petition to reopen the claim for service connection for a 
right ankle disability is denied.

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


